In a proceeding pursuant to CPLR article 78 to compel respondents to rescind administrative changes in the work assignment of petitioner, an employee of the Nassau County Department of Health, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated March 31, 1977, which dismissed the petition. Judgment affirmed, with $50 costs and disbursements. Petitioner-appellant was reassigned "laterally”, at the discretion of the administrative head of her department, to promote efficiency within the department. There was no change in job title, function or salary. Thus, the extraordinary remedy here sought was properly denied at Special Term (see McGraw v Shapiro, 56 AD2d 624). Petitioner may, of course, pursue her grievance before the appropriate administrative body. Hopkins, J. P., Lat-ham, Margett and Rabin, JJ., concur.